Citation Nr: 1537042	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-15 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for meningitis.

3.  Entitlement to service connection for poor blood circulation of the right leg, to include as secondary to service-connected residuals of a stab wound of the posterior of the right thigh involving muscle group XIII.


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1981.  The Veteran had additional service in the Mississippi Army National Guard from February 1982 to June 1984

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.

Although entitlement to service connection for poor blood circulation of the right leg was denied once more in a March 2015 rating decision, the Board finds that this matter remains on appeal based on the July 2009 rating decision.

In his October 2008 claim for entitlement to service connection for poor blood circulation of the right leg, the Veteran indicated such was a result of his service-connected residuals of a stab wound of the posterior of the right thigh involving muscle group XIII, thus the Board has recharacterized the claim as secondary to such.

Additional evidence, specifically a February 2015 VA muscles injuries examination report, was received subsequent to the most recent, November 2014, supplemental statement of the case, and the Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  However, such is not relevant to the claims decided herein for hepatitis C and meningitis.  Additionally, as the claim for poor blood circulation of the right leg must be remanded for additional development based on the merits, the AOJ will have an opportunity to consider the additional evidence in the first instance when that claim is re-adjudicated.

The issue of entitlement to service connection for poor blood circulation of the right leg, to include as secondary to service-connected residuals of a stab wound of the posterior of the right thigh involving muscle group XIII is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran has a present disability of meningitis.

2.  The Veteran's hepatitis C was initially demonstrated years after service, and has not been shown by competent evidence to be causally related to active service, to include as a result blood transfusion during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for meningitis have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event of a grant of service connection for hepatitis C, and/or meningitis.

VA has also satisfied its duty to assist the Veteran.  The Veteran's available service treatment records, VA treatment records, Social Security Administration records, post VA records and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A service enlistment examination and discharge examination are not of record; however, there is no indication that his service treatment records are incomplete or that additional efforts must be undertaken to locate the records.  In this regard, the service treatment records which are associated with the record are dated through the Veteran's period of active service.  Furthermore, an undated record associated with the service treatment records packet stated that medical records of Veteran had been reviewed and a medical examination for separation/retirement was not required.  Moreover, with respect to the claims decided herein, the evidence does not meningitis has currently been diagnosed.  The evidence also reflects hepatitis C was initially diagnosed in 2008 and is etiology related to post-service drug use.  Thus, service treatment records are not probative with respect to either claim and the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Veteran was afforded a VA examination in May 2009 with an addendum opinion in July 2009 in relation to his hepatitis C claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate for decision making.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file, considered the Veteran's reported symptomatology, addressed the likely etiology of the Veteran's hepatitis C, and provided supporting explanation and rationale for all conclusions reached.  The examination, when considered in combination with the addendum opinion was thorough and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examination to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the Veteran was not provided with a VA examination with regard to his claim for entitlement to service connection for meningitis, an examination is not required.  As discussed below, there is no medical evidence of treatment or a diagnosis of meningitis during the period of the claim, nor does the evidence document any reports of the Veteran experiencing any related symptomatology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Therefore, a medical examination is not warranted for the meningitis.

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims decided herein.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) 

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed. Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998). 

A.  Meningitis 

In this case, the evidence of record simply does not establish a current diagnosis for meningitis.  Moreover, the evidence of record does not contain any evidence of a chronic disability related to residuals of meningitis at any time proximate to, or since, the claim.  Specifically, VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, meningitis.  Furthermore, the Veteran has not provided any evidence or described any symptoms related to his belief that he has meningitis.  

Thus, the most probative evidence does not reflect that a diagnosis has been provided with respect to meningitis.  The Board recognizes the Veteran's belief that he is entitled to service connection meningitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the Veteran is not considered competent to provide diagnoses.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to the claimed disability.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as diagnosis of meningitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As discussed above, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has meningitis.  As such, service connection is not warranted for the claim.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 . 

In sum, the Veteran has not satisfied the necessary element of a present disability for meningitis, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for meningitis.

B.  Hepatitis C

The Veteran contends that service connection is warranted for hepatitis C as he believes such is related to an in-service blood transfusion he received as a result of a stab wound to the right thigh.  

In regard to service connection claims pertaining to hepatitis C in particular, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter set forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  VBA Training Letter 01-02 (Apr. 17, 2001). 

A VA Fast Letter, which addressed claims for service connection for hepatitis C indicated key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  See VBA Fast Letter 04-13 (June 29, 2004).  Another key point noted was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  The Fast Letter indicated that the large majority of hepatitis C infections could be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use.  Id. 

Initially, the medical evidence shows that the Veteran has a diagnosis of hepatitis C, as evidenced by VA treatment records.  VA treatment records reflect a reactive hepatitis C lab result was received in May 2008.  A diagnosis of hepatitis C was also confirmed by subsequent VA treatment record and by the May 2009 VA liver, gall bladder and pancreas examiner.  Thus, it is not disputed that the Veteran has a current disability of hepatitis C. 

The Veteran, including in an October 2012 statement, denied intravenous drug use.  The Veteran, also in October 2012, submitted several statements from different individuals, including buddy statements, who stated he did not use drugs.  Initially, the May 2009 VA liver, gall bladder and pancreas examiner stated, in part, that it is well established that the blood transfusion given in 1979 would be a significant risk factor for the Veteran's development of hepatitis C.  However, after the review of the claims file the VA examiner provided an addendum opinion in July 2009.  The July 2009 VA examiner stated when the Veteran was seen for the prior examination, he denied any intravenous drug use or intranasal drug use but that the claims file reviewed did indicate a heavy use of drugs.  The VA examiner stated there were several references to intravenous drug use back in the early 1980s and thus, in view of these findings intravenous drug use is a significant risk factor for his development of hepatitis C.  The VA examiner further stated that the Veteran's blood transfusion for a stab wound for which he received two units of packed red blood cells and such was also a factor for development of hepatitis C since blood was not screened for hepatitis C at that time.  However, the VA examiner stated that frequent intravenous drug use, would be a greater risk factor for developing hepatitis C than a single transfusion of two units of red blood cells.

The record reflects the Veteran used drugs in the 1980s.  As such, as to his denial of intravenous drug, the Board finds that he is less than credible in this regard.  Specifically, the Board notes a March 1984 VA medical record noted alcohol and drug abuse and another March 1984 record noted the Veteran reported heavy drinking and drug use since he was laid off his job one month ago.  An April 1984 medical record noted the Veteran received detox in March 1984 and gave a history of abusing alcohol as well as other drugs, including amphetamine, marijuana and heroin, although he stated that he had not used heroin since 1981.

VA medical records in January 1985 and February 1985 diagnosed ethanol and poly drug abuse.  A January 1985 VA medical record reported the Veteran used different street drugs but he would not specify the type or number of these drugs - only that he was "shooting up a lot."  Another February 1985 VA medical record reported poly drug abuse, but would not specify type or amount of drugs used.  A January 1986 VA medical record noted alcohol and drug abuse (marijuana).   An April 1986 VA medical record diagnosed drug abuse disorder.  Thus, the medical evidence does establish drug use, including intravenous drug use.

Additionally, the medical evidence of record does not establish that the Veteran's hepatitis C was related to his active duty service on any basis.  The record reflects the Veteran's hepatitis C first was first diagnosed in May 2008.  Thus, hepatitis C first manifested many years after service, in 2008, which is approximately a 27 year gap between separation from service and the initial diagnosis of the Veteran's hepatitis C.  Such is for consideration.

Furthermore, as noted above, the VA examiner provided an addendum opinion which concluded that frequent intravenous drug use would be a greater risk factor for developing hepatitis C than a single transfusion of two units of red blood cells.  Moreover, the VA examiner provided this opinion after reviewing the Veteran's claims file, and based on an earlier interview and examination of the Veteran.  Thus, the Board finds the July 2009 VA addendum opinion is probative as the examiner provided a factually accurate, fully articulated, and sound reasoning for the conclusion as the Veteran's history of intravenous drug use was weighed against his blood transfusion.  Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no probative, competent evidence to the contrary.

To the extent that the Veteran claims his hepatitis C is related to his service, the Board finds that the etiology of the Veteran's hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  The diagnosis of hepatitis C, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of hepatitis C in this case.

Here, the benefit of the doubt rule is not for application because there is not an approximate balance of positive and negative evidence.  For these reasons, the Board finds that the evidence against the claim outweighs the evidence supporting the claim.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Consequently, entitlement to service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for meningitis is denied.

Entitlement to service connection for hepatitis C is denied.



REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81. 

The Veteran has not yet been afforded a VA examination in connection with his claims for entitlement to service connection for poor blood circulation of the right leg, to include as secondary to service-connected residuals of a stab wound of the posterior of the right thigh involving muscle group XIII.  Most recently, a July 2014 VA treatment record noted several medications were prescribed for blood pressure.  Additionally, an August 2014 VA peripheral nerves examiner diagnosed polyneuropathy with mild to moderate incomplete sensory loss in the lower extremities, likely secondary to diabetes and further noted there were no findings of a sciatic neuropathy that might be expected from such a stab wound.  Additionally, at the February 2015 muscle injuries VA examination, the Veteran reported he underwent an operation for bypass graft to his left leg because of poor circulation.  The February 2015 VA muscle injuries examiner stated the bypass surgery was unrelated to the veteran's stab wound.  However, there is no opinion of record that addresses if poor blood circulation of the right leg has been diagnosed, thus, the claim must be remanded to allow for a VA examination.  In addition to a clinical examination, a medical opinion should be provided as to whether the Veteran has poor blood circulation of the right leg that is attributable to his active service or secondary to service-connected residuals of a stab wound of the posterior of the right thigh involving muscle group XIII. 

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the G.V. (Sonny) Montgomery VA Medical Center (VAMC) located in Jackson, Mississippi in August 2014.  Thus, on remand, updated VA treatment records, from the G.V. (Sonny) Montgomery VAMC, to include all associated outpatient clinics, since August 2014 (excluding the February 2015 muscle injuries examination report already of record), should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the G.V. (Sonny) Montgomery VAMC, to include all associated outpatient clinics, since August 2014 (excluding the February 2015 muscle injuries examination report already of record), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine if poor blood circulation of the right leg exists and/or has been diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, electronic records and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide address the following: 

a.  If poor blood circulation of the right leg is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was present in service, was caused by service, is otherwise related to service. 

b.  If the answer to the above question is no, and poor blood circulation of the right leg is diagnosed, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's poor blood circulation of the right leg (if diagnosed) was caused or aggravated by service-connected residuals of a stab wound of the posterior of the right thigh involving muscle group XIII.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


